Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mathew Williams on September 23, 2021.
The application has been amended as follows: 
In the claims:
14.	(Proposed Amendment)  A method for assessing an anatomical surface feature ("surface feature") of a patient, the method comprising:
displaying coupling information on a display of a computing device, the coupling information enabling an image capture device to send data to a particular patient profile in non-volatile storage;
using the image capture device to read the displayed coupling information, including using a camera of the image capture device to capture an image of the coupling information;
capturing data of the anatomical surface feature using the image capture device;
sending the captured data from the image capture device to the particular patient profile; and
determining one or more measurements of the anatomical surface feature based on the captured data from the image capture device.

23.	(Proposed Amendment)  A method for assessing an anatomical surface feature ("surface feature") of a patient, the method comprising:
displaying coupling information on a display of a computing device, the coupling information enabling an image capture device to send data to a particular patient profile in non-volatile storage;
using the image capture device to read the displayed coupling information, including using a camera of the image capture device to capture an image of the coupling information;
capturing data of the anatomical surface feature using the image capture device;
sending the captured data from the image capture device to the particular patient profile;
storing the captured data in the non-volatile storage; 
receiving user instructions assigning the captured data to a surface feature profile associated with the surface feature;
storing the captured data in the surface feature profile in the non-volatile storage;
determining, based on the captured data, one of more surface feature measurements; and
storing, in the non-volatile storage, the determined one or more first surface feature measurements.
24.	(Proposed Amendment)  A method for assessing an anatomical surface feature ("surface feature") of a patient, the method comprising:
providing an identifier configured to be worn by a patient, the identifier including coupling information enabling an image capture device to send data to a particular patient profile in non-volatile storage;
using the image capture device to read the coupling information from the identifier worn by the patient, including using a camera of the image capture device to capture an image of at least a portion of the identifier;
capturing data of the anatomical surface feature using the image capture device;
sending the captured data from the image capture device to the particular patient profile; and
determining one or more measurements of the anatomical surface feature based on the captured data from the image capture device.

26.	(Proposed Cancelation)  
27.	(Proposed Amendment)  The method of claim 24, wherein determining one or more measurements includes determining one or more of: surface feature depth, surface feature area and surface feature volume, the method further including storing the determined measurements of the surface feature in the patient profile.
28.	(Proposed Amendment)  The method of claim 24, further including displaying the determined measurements to a user on a web-based interface.
29.	(Proposed Amendment)  The method of claim 24, wherein determining one or more measurements of the surface feature is performed according to instructions executed at a processor of a remote server computer.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 09/23/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487